Name: Commission Regulation (EEC) No 2254/82 of 13 August 1982 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 82 Official Journal of the European Communities No L 240/9 COMMISSION REGULATION (EEC) No 2254/82 of 13 August 1982 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (EEC) No 625/78 Q, as last amended by Regulation (EEC) No 2188/81 (8) ; Whereas it is appropriate that the skimmed-milk powder should be transferred in lots determined by reference to the recipient storage depots designated by the Italian intervention agency ; whereas the said storage depots must fulfil the conditions laid down in Article 7 of Regulation (EEC) No 625/78 ; Whereas, in order that the most economical means of carrying out the operation may be ascertained, the transport of the skimmed-milk powder to Italy should be put up for tender ; whereas the location and desti ­ nation of the lots of skimmed-milk powder should be notified to interested parties in the Annex to this Regulation ; Whereas, in accordance with the second indent of Article 2 of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency ('), no monetary compensatory amounts should be applied to this transfer ; whereas, as regard the arrangements for dispatch , Articles 2 and 4 of Commission Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the application of Regula ­ tion (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency ( 10), as amended by Regulation (EEC) No 1625/78 (") apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 7 (5) and 28 thereof, Having regard to Council Regulation (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), and in particular Article 1 (3) thereof, Whereas under Regulation (EEC) No 2099/82 10 000 tonnes of skimmed-milk powder held by the interven ­ tion agencies of other Member States have been made available to the Italian intervention agency for use as feed for pigs and poultry in Italy and must be taken over before 1 October 1982 ; whereas detailed rules for the implementation of this measure should be laid down ; Whereas the intervention agencies responsible for making available the skimmed-milk powder in ques ­ tion should be designated by reference to the stocks they hold ; whereas the German intervention agency hold stocks which fulfil the age requirements for their sale by the Italian intervention agency in accordance with Article 1 (2) of Regulation (EEC) No 2099/82 pursuant to Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skim ­ med-milk powder for use in feed for pigs and poul ­ try (4), as last amended by Regulation (EEC) No 1753/82 (*), and Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368/77 (*), as last amended by Regula ­ tion (EEC) No 1753/82 ; whereas the skimmed-milk powder must fulfil the requirements of Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Regulation (EEC) No 2099/82, the German intervention agency shall make available to the Italian intervention agency 10 000 tonnes of skimmed-milk powder bought in in accor ­ dance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage during 1980 . (') OJ No L 148 , 28 . 6. 1968, p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . 0 OJ No L 223, 31 . 7. 1982, p . 1 . 0 OJ No L 52, 24. 2 . 1977, p . 19 . 0 OJ No L 193, 3 . 7 . 1982, p . 6 . (&lt;) OJ No L 58 , 3 . 3 . 1977, p . 16 . 0 OJ No L 84, 31 . 3 . 1978, p. 19 . ( «) OJ No L 213, 1 . 8 . 1981 , p . 1 . 0 OJ No L 128 , 24 . 5 . 1977, p . 1 . (10) OJ No L 189 , 29 . 7. 1977, p . 36. (") OJ No L 190, 13 . 7. 1978 , p . 17. No L 240/ 10 Official Journal of the European Communities 14. 8 . 82 Article 3 1 . The amount of the transport costs in respect of the lots referred to in Article 1 (3) shall be determined by the German intervention agency by means of a tendering procedure . Such costs shall include : 2 . Except in cases where this is physically impos ­ sible, the German intervention agency shall transfer 10 000 tonnes of skimmed-milk powder before 1 October 1982. 3 . The transfer of each lot specified in the Annex to this Regulation shall be effected from the places of storage and to the storage depots therein designated . 4 . The German and Italian intervention agencies shall take the necessary measures to ensure compli ­ ance with the date agreed between them for the take ­ over of the skimmed-milk powder. 5 . As regards the storage depots as referred to in paragraph 3 where the skimmed-milk powder is to be stored by the Italian intervention agency, Article 7 of Regulation (EEC) No 625/78 shall apply. (a) transport (excluding loading) from the loading plat ­ form of the supplying storage depot to the un ­ loading platform of the recipient storage depot ; (b) unloading at the platform of the recipient storage depot ; (c) insurance of the goods, at their value as determined on the basis of the intervention price for skimmed-milk powder, until the unloading referred to in (b). 2. Payment of the costs referred to in paragraph 1 shall be made within six weeks of the day on which the following documents are submitted to the German intervention agency : Article 2 1 . The bags containing the skimmed-milk powder made available by the supplying intervention agency shall bear, in letters at least one centimetre high, the following marking : (a) transport costs invoice ; 'Latte scremato in polvere ad uso zootecnico in Italia'. (b) a certificate from each of the supplying storage depots declaring that the skimmed-milk powder has been taken over ; (c) a certificate from each of the recipient storage depots declaring that the skimmed-milk powder has been taken over ; (d) transport document ; (e) health certificate ; 2 . After checking the quantity, quality and packa ­ ging of the skimmed-milk powder, the Italian inter ­ vention agency shall take delivery of the goods, free at destination . 3 . On taking over the goods the representative of the Italian intervention agency shall be given : (a) a certificate drawn up by the supplying interven ­ tion agency, declaring that the product conforms to the requirements set out in the Annex to Regu ­ lation (EEC) No 625/78 ; (b) a certificate drawn up by the German veterinary authorities a specimen of which is set out in Annex II . At the request of the Italian authorities a duplicate of this certificate shall be issued to accompany the deliveries . ( f) copy of the insurance policy and, in the event of damage or loss, declarations in respect thereof and the documents erfabling the German intervention agency to obtain compensation ; (g) customs document issued on definitive importation into Italy of the skimmed-milk powder ; (h) Community transit document. 4. The German authorities shall bear : 3 . The German intervention agency shall lay down the terms and conditions of the tendering procedure in accordance with the provisions of this Regulation . Such terms and conditions must provide in particular for the lodging of a security to guarantee fulfilment of the obligations arising from the award . They must also ensure equality of access and treatment for all prospective tenderers wherever they may be established in the Community. To this end the German intervention agency shall communicate to the other intervention agencies and to the Commission the text of the invitation to tender, of which notice shall be given in the Official Journal of the European Communities at least eight days before the final date set by the German intervention agency for submission of tenders . (a) the costs resulting from health checks with a view to the establishment of the certificate referred to in paragraph 3 (b) ; (b) all the costs resulting directly or indirectly from health checks or quality control, additional to those for purposes of paragraph 3 (a) and (b), carried out at their request by the competent authorities in Germany. 5 . The supplying Member State shall take all measures necessary to enable the controls referred to in paragraph 4 (b) to be carried out before the products are taken over by the Italian intervention agency. 14. 8 . 82 Official Journal of the European Communities No L 240/ 11 results both to the Commission and to the Italian intervention agency . Article 4 The sale by the Italian intervention agency of the skimmed-milk powder transferred in accordance with this Regulation shall be carried out solely pursuant to Regulation (EEC) No 368/77 or (EEC) No 443/77 . 4 . Tenders submitted to the Italian intervention agency shall be made and accepted in German marks . 5 . Each tender may relate to only one lot. 6 . The contract for each lot shall be awarded to the tenderer having offered the most favourable terms . However, if the tenders submitted do not correspond to normal prices and costs , the invitation to tender in respect of the lot or lots concerned shall be cancelled . 7. The German authorities shall keep the Commis ­ sion informed as to the progress of the tendering procedure and shall immediately communicate the Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1982. For the Commission Poul DALSAGER Member of the Commission No L 240/ 12 Official Journal of the European Communities 14. 8 . 82 BILAG I  ANHANG I  Ã APAPTHMA /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Afgangslager Abgangslager 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · Ã ¬Ã ½Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã  Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Quantity (t) QuantitÃ © (t) Quantitativo (t) Hoeveelheid (t) Bestemmelseslager Bestimmungslager 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã¡ ¿ ¦ Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming Walter Troll GmbH Lagereibetriebe HitzenweilerstraÃ e 6 7778 Markdorf/Baden Lager : Herbertingen (3 650 t) 700 1 000 ARSOL Via del Colle 95 Calenzano (Firenze) ARSOL Via Bechi 26 Castello (Firenze) 1 700 AICA Via Emilia 373 A Anzola dell'Emilia (Bologna) Franz MÃ ¼hlbeck &amp; Sohn Deubacherweg 1 6970 Lauda-KÃ ¶nigshofen Lager : KÃ ¶nigshofen (550 t) 250 550 ) ZOOVIT / Strada Statale 106, km 244 ) Crotone (Catanzaro) Matthias Keil &amp; SÃ ¶hne Spedition, Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : SchÃ ¶necken (2 625 t) 1 700 200 725 SNIPAA Via del Commercio 28 Carpi (Modena) Molino Mangimificio F.lli Vignati Via Galilei Macerata Rhenania Zweigniederlassung HafenstraÃ e 71-77 7100 Heilbronn Lager : Heilbronn (25 t) 25 I Wessanen / LocalitÃ Cascine Gatta 1 Ghedi (Brescia) Lagerei Richard MÃ ¼ller WeinbergstraÃ e 36 7573 Sinzheim Lager : Offenburg (50 t) 50 : Lagerhaus Hungen GmbH Treburer StraÃ e 9 6082 MÃ ¶rfelden  Walldorf Lager : Hungen 1 (1 500 t) 700 800 F.lli Martini SpA Via Finali 64 Cesena (ForlÃ ¬) Molino S. Pancrazio di Minardi e C. Via Provinciale Molinaccio 104 San Pancrazio (Ravenna) 14. 8 . 82 Official Journal of the European Communities No L 240/ 13 Afgangslager Abgangslager 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · Ã ¬Ã ½Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã  Supplying storage depot EntrepÃ ´t de dÃ ©part Magazzino di partenza Opslagplaats van vertrek MÃ ¦ngde (t) Menge (t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Quantity (t) QuantitÃ © (t) Quantitativo (t) Hoeveelheid (t) Bestemmelseslager Bestimmungslager 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã¡ ¿ ¦ Recipient storage depot Entrepot de destination Magazzino di destinazione Opslagplaats van bestemming Sped. Gebr. Ansorge 800 STARZOO di Sassi Roberto WiesenstraÃ e 4 Via Piangipani 4 8950 Kaufbeuren-Neugablonz Russi (Ravenna) Lager : Buchloe (800 t) Matthias Keil &amp; SÃ ¶hne 425 N Spedition, Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : Nimshusch (425 t) SIMEN Molkereizentrale 300 Via Stazione 2 SÃ ¼dwest EG Castelplanio Scalo (Ancona) KeplerstraÃ e 5 7500 Karlsruhe 21 Lager : Karlsruhe (300 t) Molkereiunion EG 75 Ã  Bad Wildungen-Altmorschen Zweigbetrieb Morschen BahnhofstraÃ e 12 3509 Morschen-Altmorschen Lager : Bebra (75 t) No L 240/ 14 Official Journal of the European Communities 14 . 8 . 82 BILAG II  ANHANG II  TIAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  B1JLAGE II Kopie (Copia) GESUNDHEITSBESCHEINIGUNG (CERTIFICATO SANITARIO) Nr. (N.) Hiermit wird bestÃ ¤tigt, daÃ  es sich bei den mit LKW/Waggon Nr gelie ­ ferten kg SprÃ ¼hmagermilchpulver, die gemÃ ¤Ã  Verordnung (EWG) Nr. 2099/82 des Rates und Verordnung (EWG) Nr. 2254/82 der Kommission nach Italien transferiert werden, um SprÃ ¼hmagermilchpulver aus InterventionsbestÃ ¤nden der Bundesanstalt fÃ ¼r landwirtschaftliche Markt ­ ordnung handelt. Das aus pasteurisierter Milch hergestellte SprÃ ¼hmagermilchpulver wurde von der Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung untersucht. Es entspricht den QualitÃ ¤tsvorschriften der EuropÃ ¤ ­ ischen Gemeinschaft (Verordnung (EWG) Nr. 625/78) sowie den lebensmittelrechtlichen Vorschriften der Bundesrepublik Deutschland. Die zu Pulver verarbeitete Milch wurde einem amtlich Ã ¼berwachten Erhitzungsverfahren unterworfen . Das Pulver ist frei von coliformen und pathogenen Keimen . Il sottoscritto, veterinario di Stato tedesco, certifica che il latte scremato in polvere , consegnato con il detto camion/vagone n trasportante kg , che viene trasferito in Italia secondo i regolamenti (CEE) n . 2099/82 del Consiglio e (CEE) n . 2254/82 della Commissione, proviene dal BALM. Certifica inoltre che il latte scremato in polvere prodotto da latte pastorizzato Ã ¨ stato preventivamente sottoposto all'esame del BALM e risulta conforme alle prescrizioni CEE in merito alla qualitÃ del prodotto [regolamento (CEE) n . 625/78] ed alle prescrizioni legali della Repubblica federale di Germania riguardanti i prodotti d'alimentazione . Il prodotto Ã ¨ stato altresÃ ¬ sottoposto ad un appro ­ priato procedimento di sterilizzazione, con sorveglianza ufficiale , talchÃ © la polvere risulta esente da germi coliformi e patogeni . den ( il) Dienstsiegel Unterschrift (Sigillo ufficiale) (Firma) Staatliches VeterinÃ ramt (Ufficio veterinario di Stato)